 



Exhibit 10.1
Amendment: cing5899.A.003
To
Purchase Order 3
This Amendment (cing5899.A.003) is effective as of November 1, 2007, between
eTelecare Global Solutions, Inc. (eGS), a Philippines corporation and AT&T
Mobility LLC (f/k/a Cingular Wireless) a Delaware limited liability company
(“Buyer”) on behalf of itself and its Affiliates, amends that certain Purchase
Order,
RECITALS
     WHEREAS Buyer and eGS have entered into that certain Call Center Services
Statement of Work dated June 15, 2005 (“SOW”) to provide services to Buyer;
     WHEREAS Buyer and eGS desire to amend the SOW to extend the term of the
Agreement;
     FOR AND IN CONSIDERATION of the mutual covenants contained herein, the
parties agree to amend the SOW as follows:

1.   Section 6.1 “Term” of the SOW is hereby deleted in its entirety and
replaced with the following:       Section 6.1 “Term” This SOW shall begin on
June 15, 2005 and end on January 31, 2008.   2.   The amendments made to the SOW
by this Amendment shall be effective as of November 1, 2007.   3.   Except as
amended by cing5899.A.003, and as specifically stated in this Amendment, the SOW
is not modified, revoked or superseded and remains in full force and effect.

IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.

                              AT&T Services, Inc.
on behalf of AT&T Mobility LLC       eTelecare Global Solutions, Inc.          
                       
By:
/s/ Jeffrey A. Rolsten        By: /s/ Benedict C. Hernandez                    
                                Printed Name:   Jeffrey A. Rolsten   Printed
Name:   Benedict C. Hernandez  
 
     
 
             
 
    Title:   Exec. Director       Title:   SVP - Philippine Operations          
                                             
Date:
  12-4-07           Date:   12-5-2007                              

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies
and their third party representatives, except under written Agreement by the
contracting Parties.

1